Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This communication is in response to the applicant’s arguments filed on 02/11/2021 in which Claims 1-21 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of US patent No. 10417415. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Claims 1-21 recite similar limitations as claims 1-22 of US patent No. 10417415  as follows: 
       Instant application
     US patent  No. 10417415
Claim 1. A system having a plurality of monitoring nodes each generating a series of current monitoring node values over time that represent current operation of a cyber-physical system, comprising: a data-driven features extraction computer platform 













Claim 2: wherein the stochastic filter is associated with at least one of: (i) a Kalman filter, (ii) an extended Kalman filter, and (iii) an unscented Kalman filter.

Claim 1. A system to protect an industrial asset, comprising: a plurality of real-time monitoring node signal inputs, each input to receive a stream of monitoring node signal values over time from one of a plurality of monitoring nodes that represent a current operation of the 

Claim 4


Claim 3: wherein dynamic model output is estimated using at least one of: (i) a stochastic estimation technique, and (ii) Kalman filtering.



This is a provisional obviousness-type double patenting rejection.
The claims 3-21 included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.



Claims 1-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US patent applications No. 16/108,742 and 16/144,136. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.


Allowable Subject Matter
Claims 1-21 are objected to, but would be allowable upon file a proper terminal disclaimer and rewritten each independent claim to be along the same lines as allowable subject matter in claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/EVANS DESROSIERS/Primary Examiner, Art Unit 2491